DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-27 and 29-30 are pending.  Claims 1, 3-9 and 29-30 are the subject of this NON-FINAL Office Action.  Claims 2 and 10-28 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-23 and 29-30) and the species of claims 4 and 9 and poly(glycolide) (AKA poly glycolic acid, PGA) with traverse in the reply filed on 12/20/2021 is acknowledged.  Applicants argue that claims 5, 6, 7, 9 and 10, and the large list of copolymers of claim 23 are not mutually exclusive.  This is incorrect as to claim 23.  For example, silk is not used with poly(glycolide).  As to claims 5, 6, 7, 9 and 10, the election is withdrawn.
Claims 2 and 10-28
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. Claims 2 and 14 are directed to techniques used in melt extrusion deposition, MED, not elected fused deposition modeling.
The requirement is still deemed proper and is therefore made FINAL.  

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 23 and 30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MOORE (US 20060051394).
	As to claims 1 and 3, MOORE teaches 3D printing scaffolds using FDM/FFF biodegradable processable and thermoplastic polyurethane or polyurethane/urea filament with poly-4-hydroxybutyrate (P4HB) (claims 1-3, 16, paras. 0016, 0021, 0073, 0078).
	As to claim 23, MOORE teaches PGA (para. 0069, claim 6).
	As to claim 30, MOORE teaches cells in printed object (paras. 0005, 0007, 0008, for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 are rejected under 35 U.S.C. § 103 as being unpatentable over MOORE, in view of WO 2016/019049 and ROBERT (US20180236713), as evidenced by WO 2016/058097.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar FDM nozzle devices such as in WO 2016/019049 and ROBERT as suggested by MOORE to FDM print scaffolds with a reasonable expectation of success.
As to claims 1 and 3, MOORE teaches the elements of the claim as explained above. 
	MOORE does not explicitly teach apparatus comprising (a) a heat sink, (b) a melt tube, (c) a heating block and nozzle, (d) a transition zone between the heat sink and heating block, (e) a movable stage, and (f) a computer programmed with 3D CAD data for the object that can control the position of the nozzle and stage, wherein, the melt tube extends through the heat sink, transition zone, and through the heat block to the nozzle, wherein, the filament is received into the melt tube, melted, and conveyed from the nozzle to fabricate the object, and wherein, the temperature of the filament in the melt tube at the top of the heat sink is between -50 °C and 42 °C (i.e. room temperature) (claim 4); the temperature of the filament in the melt tube at the bottom of the heat sink is between 15 °C and 42 °C, the temperature of the filament in the melt tube in the transition zone is between 15°C and 100 °C, the temperature of the nozzle is between 180 °C to 300 °C (claim 5); the length of the transition zone between the
bottom of the heat sink and the top of the heating block is between 1 mm to 10 mm (claim 6); the nozzle has an opening with a diameter of 0.1 mm to 5 mm, the apparatus further comprises a feeding mechanism to drive the filament into the melt tube so it passes through the heat sink, transition zone and heat block, and exits as a molten filament through the nozzle (claim 7); the filament is unoriented or partially oriented (claim 8); the apparatus further comprises a movable stage and movable nozzle (claim 9).


    PNG
    media_image1.png
    595
    627
    media_image1.png
    Greyscale

ROBERT teaches the following FDM nozzle with heat break 207, heat sink 206, heater block 210 and nozzle 214 (see also Figs. 8-11):

    PNG
    media_image2.png
    490
    251
    media_image2.png
    Greyscale


	As to transition zone length, this is optimized according to the specific filament used (ROBERT, paras. 0094-0111).  ROBERT specifically states:
	A unique hot end design includes a unique heat break referred to as a barrel that is separate and wholly independent from the other components and which allows for a quick and easy exchange of components. In addition, the unique design accommodates different nozzle requirements and different filaments of varying size in diameter. Various views of a separable barrel 307 that is removably attached to the heat sink at one end and the nozzle at the other end are shown in FIGS. 8a and 8 b. Various views of the nozzle 314 are shown in FIGS. 9a and 9 b.
	[ . . . ]
	Dimensions (e.g. length, diameter, etc.) of the barrel 307 are made to accommodate the heater block 310, heat sink 306, and nozzle 314. The distal portion of the barrel 307 includes exterior threads configured to be used with a corresponding threaded end of the nozzle 314. FIG. 11a shows the barrel 307 pre-tensioned with the nozzle 314.
	The distal portion includes a length and diameter to accommodate a fit with an end of the nozzle 314. Alternatively, the distal portion may include an opening for the end of the nozzle 314 to be inserted, the opening having threads for a screw fit with an end of the nozzle 314. Various other types of connections, including a snap fit, or other type of fit, may be used

(paras. 0103, 0108-09).  Thus, it would have been obvious to optimize the barrel/heat break length depending on result-effective variables of different nozzle requirements and different filaments of varying size in diameter, and to accommodate the heater block 310, heat sink 306, 
	As to nozzle diameter, WO 2016/058097 teaches 100 microns (0.1 mm) (pg. 6, for example).
	As to movable stages/platform/substrates and movable nozzles, these are known options in 3D printing with known benefits and known problems (ROBERT, paras. 0002-11, 0077-80, 0086-87).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar FDM techniques to the FDM suggestion of MOORE to yield familiar FDM printing with known benefits with a reasonable expectation of success.

Claim 29 is rejected under 35 U.S.C. § 103 as being unpatentable over MOORE, in view of SHIIHARA (US 20170123407).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar techniques to continuous-print using FDM to avoid interruptions with a reasonable expectation of success.
As to claim 1, MOORE teaches the elements of the claim as explained above. 
	MOORE does not explicitly teach the object is printed continuously without interruption of the printing process.
However, SHIIHARA demonstrates the conventional motivation to avoid interruptions in FDM to increase FDM efficiency.  SHIIHARA teaches 

	Meanwhile, in the cases where the modeling of a plurality of objects is performed as a single job, a larger amount of consumable material is required for the single job, so there is a higher possibility that the consumable material will run out during the modeling. In a 3D printer, an interruption in the modeling as a result of a shortage of a consumable material such as a material during the modeling often affects the quality of a finished product. For example, in the case of FDM, a resin that is a consumable material needs to be fused at a constant temperature and joined, but an interruption in the modeling leads to a temperature difference at the joined portion, and this can cause a crack in the modeled object.
	Use of the method discussed in US 20060127153 A1 is expected to prevent an interruption in the modeling due to a lack of a consumable material. However, the modeling of the object cannot be performed until the cartridge replacement is completed, so if a new usable cartridge is not readily available, a significant amount of time is consumed before the start of job execution. Consequently, the modeling of every one of the plurality of objects for which an instruction to perform modeling as a single job is given is delayed. Further, if the cartridge is discarded without using the remaining consumable material in the cartridge, the remaining consumable material in the cartridge is wasted.
SUMMARY OF THE INVENTION
	According to an aspect of the present disclosure, art information processing apparatus includes a receiving unit configured to receive an available amount of a consumable material available for use in modeling by a control apparatus configured to model a three-dimensional object using the consumable material, and a selecting unit configured to select, in a case where a plurality of objects is designated as a modeling target to be modeled by the control apparatus and a setting for the modeling by the control apparatus is designated and a required amount of the consumable material required for the modeling of the plurality of objects by the control apparatus according to the setting is larger than the available amount received by the receiving unit, one or some of the plurality of objects as a modeling target such that the required amount of the consumable 

(paras. 0009-12).  Thus, the claimed technique of FDM printing without interruptions was a known option in 3D printing with known benefits.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply continuous-print FDM techniques to the FDM of MOORE to increase print efficiency with a reasonable expectation of success.

Prior Art
The following prior art, which is extensive, also teaches P4HB used in FDM/FFF to print biocompatible scaffolds, etc.: US 20080112999; US 2014/0350680; WO 2016/058097; US 2015/0137416; US 20150265438; US 20170245494; US 20180208762; US 20180291142; US 20180318088; US20190269822; US 20200390933; US 20100111846.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743